



STOCK EXCHANGE AGREEMENT


     THIS STOCK EXCHANGE AGREEMENT (the "Agreement") is made as of this 7th day
of August, 2008, by and between Forterus, Inc, a Nevada corporation ("FTER"),
and the persons whose signatures appear as "Shareholders" on the signature pages
of this Agreement (collectively, the "Shareholders" and each may be referred to
hereinafter as a "Shareholder").


RECITALS:


     WHEREAS, each of the Shareholders is the record and beneficial owner of the
number of shares of Common Stock of ABTTC, Inc. (ABTTC) set forth opposite their
name on EXHIBIT A attached hereto, and collectively all of such 10,000 shares
held by all Shareholders of ABTTC represent and constitute all of the issued and
outstanding shares of capital stock of ABTTC (the "ABTTC Shares");


     WHEREAS, in consideration of the exchange of shares described in this
Agreement, FTER desires to issue to each Shareholder ten (10) shares of
Forterus' Series B Preferred Stock for each share of ABTTC Shares held by such
Shareholder, 79.375 shares of Forterus' Series B Preferred Stock for each share
of ABTTC Shares held by such Shareholder, and in exchange the Shareholders
desire to transfer the ABTTC Shares to FTER;


      WHEREAS, the Shareholders have been issued $1,750,000 in FTER common
stock.


     NOW, THEREFORE, in consideration of the mutual promises and covenants
herein contained, the undertakings described in the above Recitals and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


     1. PURCHASE PRICE, EXCHANGE OF STOCK.


(a)  
The purchase price shall be 2.85x the Annual Gross Revenue of ABTTC, Inc. Annual
Gross Revenue shall be defined as total revenue for the preceding 12 months. The
purchase price shall be calculated from the Gross Revenue from August 2007
through July 2008. The unaudited financials have been attached as Exhibit
C.  The price shall be based on the audited financials.  The estimated revenue
of $4,500,000 shall be used for the purpose of issuance of shares at the close
of the transaction, and, if necessary, shall be adjusted upon completion of the
audit of the ABTTC, Inc financials.

(b)  
The purchase price shall be paid as follows:  $1,750,000 paid in Common Stock of
FTER, $1,000,000 paid in Series B Preferred Stock and the remaining amount paid
in Series C Preferred Stock.  At the close of the transaction, the ABTTC
Shareholders shall receive 10,075,000 shares of Series C Preferred Stock
representing $10,075,000 of the estimated purchase price.  Upon the filing of
the ABTTC’s audited financials with the Securities and Exchange Commission, the
number of Series C Preferred Stock shall be adjusted to the final purchase
price.  The rights of the preferred stock are explained below.

(c)  
FTER Shares. Subject to the terms and conditions set forth in this Agreement,
FTER hereby issues, transfers, assigns and delivers to each of the Shareholders,
and each of the Shareholders hereby accepts the FTER Shares issued under this
Agreement, free and clear of all liens, pledges, encumbrances, security
interests, claims and equities of every kind.

(d)  
ABTTC Shares. Subject to the terms and conditions set forth in this Agreement,
each of the Shareholders hereby exchanges, transfers, assigns and delivers to
FTER, and FTER hereby accepts, all of the ABTTC Shares held by each respective
Shareholder, free and clear of all liens, pledges, encumbrances, security
interests, claims and equities of every kind.





     2. FTER REPRESENTATIONS AND WARRANTIES. FTER represents and warrants to the
Shareholders that the following statements are true and correct upon execution
of this Agreement and at all times through the Closing (defined in Section 4,
below):


          (a)  Due Organization and Qualification. FTER is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada and is qualified in every jurisdiction where the nature of the business
requires it to be so qualified and where failure to so qualify would materially
and adversely affect its business or assets. FTER has all corporate power and
authority necessary to execute, perform and carry out this Agreement and all of
the transactions contemplated hereunder and all of the other documents
contemplated hereunder to be executed by FTER. This Agreement has been duly
authorized, executed and delivered by FTER and is a valid and binding obligation
of FTER enforceable against FTER in accordance with its terms subject to
bankruptcy proceedings and the imposition of legal and equitable remedies.


          (b)  Agreement Will Not Breach Any Contract. The execution and
delivery of this Agreement and the performance of the obligations imposed
hereunder will not conflict with, or result in a breach by FTER of any of the
terms or provisions of, or constitute a default under its Certificate of
Incorporation, By-Laws or any indenture, mortgage, deed of trust, or any other
material agreement or instrument to which FTER is a party, or by which FTER or
any of FTER' properties are bound, or result in a violation of any order, decree
or judgment of any court or governmental agency having jurisdiction over FTER or
FTER' properties, will not conflict with, constitute a default under, or result
in a breach of, any contract, agreement, or other instrument to which FTER is a
party or is otherwise bound and no consent or authorization by any party is
required in connection with the execution and delivery of this Agreement and any
related agreements or the performance by FTER of any of its obligations
hereunder.


          (c)  Shares Validly Issued. The FTER Shares when issued to each
Shareholder, will be duly authorized, validly issued, fully-paid and
non-assessable.


          (d)  Reliance. FTER acknowledges that this Agreement is executed
without reliance on any statement or representation of the Shareholders, or any
person(s) acting on their behalf, except as stated in this Agreement.




     3. SHAREHOLDERS REPRESENTATIONS AND WARRANTIES. Each Shareholder represents
and warrants to FTER that the following statements are true and correct upon
execution of this Agreement and at all times through Closing:


          (a)  Title to Shares. Each Shareholder is the record and beneficial
owner of their respective ABTTC Shares, free and clear of any liens,
encumbrances security agreements, equities, options, voting agreements, claims,
charges and restrictions, including any third party legal or beneficial interest
of any kind.  Each Shareholder has no judgment outstanding against him with
respect to his respective ABTTC Shares.


          (b)  No Other Contracts for Sale of ABTTC Shares. There are no
existing contracts, options or agreements for the sale of the  ABTTC Shares or
any portion thereof to anyone other than FTER.


          (c)  Agreement Will Not Breach Any Contract. Each Shareholder
represents and warrants to FTER that the execution and delivery of this
Agreement and the performance of the obligations imposed hereunder will not
conflict with, or result in a breach by such Shareholder of any of the terms or
provisions of, or constitute a default under any indenture, mortgage, deed of
trust, or any other material agreement or instrument to which such Shareholder
is a party, or by which such Shareholder or any of such Shareholder's properties
are bound, or result in a violation of any order, decree or judgment of any
court or governmental agency having jurisdiction over such Shareholder or such
Shareholder's properties, will not conflict with, constitute a default under, or
result in a breach of, any contract, agreement, or other instrument to which
such Shareholder is a party or is otherwise bound and no consent or
authorization by any party is required in connection with the execution and
delivery of this Agreement and any related agreements or the performance by such
Shareholder of any of its obligations hereunder, except for the Option
Agreements and Restriction Agreements.


          (d)  Legal Counsel. Each Shareholder represents and warrants to FTER
that:


               (i)  Such Shareholder has read and understands this Agreement.
(ii) Such Shareholder has been given adequate time to consider the consequences
of this Agreement.
(iii) Such Shareholder has had full disclosure of the business operations of
ABTTC and FTER.
(iv) Such Shareholder has been encouraged and had the opportunity to consult
with legal counsel of their own choosing regarding this Agreement and the
transactions contemplated herein.


          (e)  Reliance. Each Shareholder acknowledges that this Agreement is
executed without reliance on any statement or representation of FTER, or any
person(s) acting on its behalf, except as stated in this Agreement.


     4. CLOSING. The closing of the exchange of shares shall take place at
ABTTC' offices, at 4:30 p.m. on August 8th, 2008, or at such other date, time
and location as the parties hereto may mutually agree (the "Closing").


     5. CLOSING DELIVERIES. The parties hereto shall not be obligated hereunder
in any manner until the deliveries and conditions described in this Section 5
have been satisfied:


          (a)  FTER Deliveries. FTER shall deliver to the Shareholders the
following documents:


(i)  
At the Closing, a copy of the resolutions of the Board of Directors of FTER
approving this Agreement and authorizing its execution, delivery and
performance, certified by the Secretary of FTER.

(ii)  
After a Shareholder delivers its stock certificates under paragraph (b), below,
and within a reasonable time after the Closing, FTER shall issue and deliver new
certificates representing the FTER Shares, to such Shareholder, or shall cause
its transfer agent to do same.



          (b)  Shareholders Deliveries. At the Closing, each Shareholder shall
deliver to FTER stock certificates which represent all of the ABTTC Shares held
by them, duly endorsed, free and clear of any and all liens, encumbrances,
security agreements, equities, options, voting agreements, claims, charges and
restrictions, including any third-party legal or beneficial interest of any kind
(except for those under the Option Agreements and Restriction Agreements),
together with duly executed stock powers and/or any other instruments or
documents necessary to effectuate the transfer of               the shares
described in this Section 5(b).


     6. CONDITIONS PRECEDENT TO THE SHAREHOLDERS' OBLIGATION TO CLOSE. The
obligations of the Shareholders under this Agreement are subject to the
fulfillment prior to or at the Closing of each of the following conditions
precedent:


(a)  Representations and Warranties True at Time of Exchange. As to the
Shareholders' obligation to exchange shares as contemplated by this Agreement,
FTER' representations and warranties contained in this Agreement shall be true
at the time of Closing as though such representations and warranties were made
at such time.


(b)  Litigation, Material Adverse Change. There shall not be pending or
threatened any action or proceeding by or before any court or other governmental
body which shall seek to restrain, prohibit or invalidate the exchange and
delivery of the ABTTC Shares to FTER in exchange for the FTER Shares or any
other transaction contemplated hereby, or which might affect the right of FTER
to own the ABTTC Shares or the Shareholders to own the Shares as contemplated
and which, in the judgment of the Shareholders, makes it inadvisable to proceed
with the transactions contemplated hereby.


(c)  Performance. FTER shall have performed and complied with all agreements and
conditions required by this Agreement to be performed or complied with by FTER
prior to or at the Closing.


     7. CONDITIONS PRECEDENT TO FTER' OBLIGATION TO CLOSE. The obligations of
FTER under this Agreement are subject to the fulfillment prior to or at the
Closing of each of the following conditions precedent:


          (a)  Representations and Warranties True at Exchange. As to FTER'
obligation to exchange shares as contemplated by this Agreement, the
Shareholders' representations and warranties contained in this Agreement shall
be true at the time of Closing as though such representations and warranties
were made at such time.


          (b)  Litigation, Material Adverse Change. There shall not be pending
or threatened any action or proceeding by or before any court or other
governmental body which shall seek to restrain, prohibit or invalidate the
exchange and delivery of the FTER Shares to the Shareholders in exchange for the
ABTTC Shares or any other transaction contemplated hereby, or which might affect
the right of FTER to own the ABTTC Shares or the Shareholders to own the FTER
Shares as contemplated and which, in the judgment of FTER, makes it inadvisable
to proceed with the transactions contemplated hereby.


          (c)  Performance. The Shareholders shall have performed and complied
with all agreements and conditions required by this Agreement to be performed or
complied with by the Shareholders prior to or at the Closing.


     8. BROKERAGE. All parties respectively represent and warrant to each other
that no person employed a broker relative to this Agreement or the transactions
contemplated hereby, and that the Shareholders, on the one hand, and FTER on the
other hand, shall indemnify and hold harmless the other from and against any and
all commissions, fees or claims of any person employed or retained or claiming
to be employed or retained by the other party to bring about, or to represent to
such party in, the transactions contemplated hereby.


     9. SURVIVAL. All representations, warranties, covenants and agreements made
by either party in this Agreement, except as otherwise expressly stated, shall
survive Closing.


     10. NOTICES. All notices and other communications hereunder shall be in
writing and shall be deemed given if sent by hand, by telegram, successful
facsimile transmission or registered or certified mail (return receipt
requested) to the parties at the following addresses (or at such other address
for a party as shall be specified by notice given in accordance with this
Section 10) upon such hand delivery, upon actual receipt of telegrams, upon such
successful facsimile transmission or three business days after so mailing:


     If to Shareholders, addressed to:






     If to FTER, addressed to:




     11. PREFERRED STOCK.


Series B


(a)  
Shareholders shall receive Series B Preferred Stock of FTER at a ratio of ten
(10) shares of Forterus' Series B Preferred Stock for each share of ABTTC Shares
held by such Shareholder for a total of 1,000,000 Series B preferred Stock

(b)  
Each share of Series B Preferred Stock shall be entitled to voting rights of 100
per share.  These voting rights shall be affected by any reverses or splits of
the Company’s Common Stock. The Series B Preferred Stock will vote together with
the Common Stock and not as a separate class, except as otherwise required by
law.



Series C


(a)  
Shareholders shall receive Series C Convertible stock of FTER at a ratio of
79.375 shares of Forterus' Series C Preferred Stock for each share of ABTTC
Shares held by such Shareholder for a total of 7,937,500 Series C preferred
Stock

(b)  
The Series C Preferred Stock shall be paid a dividend equal to 6% annually.  The
dividend shall be paid monthly, in arrears, on the 5th of each month.  Such
dividends may be payable in Cash or Common Stock at the Company’s election.  If
paid in Common Stock, then the conversion price shall be equal to the market
price on the last trading day of the month from such dividend period.  For
example, if the closing price on June 30, 2009 was $.01 then the dividend
payment for June 2009 would be converted at a rate of $.01 per share and paid on
July 5, 2009.

(c)  
At the election of the Company, the dividend payments may be deferred.  If the
payments are deferred, then the amount deferred may be issued in cash or stock
at a later date.  If the amount is paid in stock then the conversion price shall
be equal to the conversion price if such amount was not deferred.  If the
deferred is not paid or converted within thirty (30) calendar days, then the
deferred amount shall accrue interest at the rate of 6% per annum until paid.

(d)  
Redeemable. FTER shall redeem the Series C Preferred from the Shareholders no
later than August 31, 2018.  FTER may redeem all or part of the Series C
Preferred Stock prior to August 31, 2018.

(e)  
The assets of ABBTC and the shares of ABTTC shall be collateral against the
redeemable amount of the Preferred Stock.  The holders of the Series C Preferred
Stock shall have the right to filing UCC against such assets as they deem
necessary.

(f)  
The Series C Preferred Stock shall have no voting rights unless required by law.

(g)  
The holders may convert all or part of the outstanding Series C Preferred Stock
into Common Stock at any time.  The conversion price shall be equal to the
previous trading day’s closing price of the Common Stock.





     12. DEFAULT. Each of the following events shall be an Event of Default for
purposes of this Agreement:


(i) if any representation or warranty made by or on behalf of the Company in or
pursuant to this Agreement shall prove untrue or incorrect in any material
respect as of the date made; provided, however, that an Event of Default shall
not be deemed to have occurred (a) in the fact or circumstances causing such
representation or warranty to be untrue or incorrect do not adversely affect the
business or financial condition of the Company or the value of any of the Series
B Preferred, and (b) only with respect to such facts and circumstances that are
susceptible of correction by the Company without materially and adversely
affecting the business or financial condition of the Company or the value of
Series B Preferred, if such facts or circumstance are corrected within thirty
(30) calendar days after written demand for correction to the Company by holder
of any series Preferred,


(ii) if the Company defaults in the due and punctual performance of observance
of any covenant or agreement contained in the Agreement and such default
continues for a period of fifteen (15) business days after written notice
thereof to the Company by  the holder of Series B Preferred; provided, however,
that an Event of Default shall not deemed to have occurred if, at the end of
such 15-day period, the Company advises each holder of Series b Preferred Stock
in writing that (a) the Company is diligently attempting to cure such default,
(b) the existence of such default is not materially the business or financial
condition of the Company and (c) such default is cured within the next 15
calendar days,


(iii) If the Company defaults in the due or punctual performance of observance
of any material covenant or agreement in any material note, bond, indenture,
loan agreement, mortgage, security agreement or other instrument evidencing or
relating to an indebtedness, and such default continues for a period of fifteen
(15) business days after written notice thereof to the Company or any other
grace or notice period, if any, specified in the agreement.


(iv)  if the Company shall dissolve or become insolvent, a voluntary or
involuntary petition in bankruptcy or other action concerning creditors rights
shall be filed or the Company shall make an assignment for the benefit of
creditors.


(v)    Company fails to redeem the Series C Preferred Stock in accordance with
this Agreement. If such should occur, then the holders of the Series C Preferred
Stock shall be entitled to redeem such shares in exchange for the shares of
ABTTC.


     13. Remedies. Upon the occurrence of an Event of Default, unless such Event
of Default shall have been waived or cured, the Company and the holder of the
Series C Preferred may engage in good faith negotiations for a period of fifteen
(15) business days to either resolve the default or agree upon a price
adjustment for the Series C Preferred and the Conversion of shares in order to
equitably reflect the Investors damages, or any other appropriate remedy and, if
an agreement is not reached within such time the Holders may demand and the
Company shall immediately exchange the shares of ABTTC for the then outstanding
Series C Preferred Shares in the same ratio that they were received by the
Holders of Series C Preferred Stock. In addition, the holders shall have all
remedies to which they are legally entitled.


     14. UNDERSTANDINGS.


(a)  
ABTTC currently uses vans to transport clients to the ABTTC office for services,
the Company agrees that it will pay off the vans within six (6) months of the
closing of this Agreement,

(b)  
ABTTC also rents houses that are in the name of the some of the
Shareholders.  The Company agrees that it will enter into 5 year leases for
these premises at a rate acceptable between the owner of record and the
Company.  Additionally, after the term of the lease the Company may purchase the
house at the then current market price or the owner of record shall be able to
sale the house and any deficit between the original purchase price and the sales
shall be borne by the Company, as long as such sale was transacted in good faith
and at then current market price of the house.

(c)  
Wade Mezey and Paul Howarth shall convert into common stock any and all accrued
salaries owed by FTER upon closing of this transaction.  The conversion price
shall be equal to the closing price on the closing date.

(d)  
Wade Mezey shall resign as CEO and as an officer of FTER.  Wade Mezey shall
remain as a director of the company and act as its legal counsel.

(e)  
Paul Howarth shall be appointed as CEO to replace Wade Mezey.

(f)  
Jerrod Menz shall be appointed as Exec. Vice-President and be nominated for the
position on the Board of Directors as soon as practicable after the close of
this transaction.

(g)  
FTER shall issue options to the employees if ABTTC, Inc. to be issued according
to Exhibit B to this Agreement.

(h)  
This transaction shall close prior to the completion of the Audit of ABTTC, Inc.
if the audited financials differ from the unaudited financials in Gross Revenue
then the parties agree that such difference shall either increase or decrease
the Series C Preferred Shares.

(i)  
FTER may, at its election, pay for half of the audit fees of ABTTC, of which
ABBTC shall reimburse FTER.

(j)  
The parties understand and agree that the Series A Preferred Stock shall be
modified to reset the conversion ratio to .40 (10 Preferred Share shall equal 4
shares of common stock) and voting rights shall be one vote per preferred share.





     15. BENEFIT. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective heirs, personal representatives,
successors and assigns.


     16. COUNTERPARTS AND FACSIMILE SIGNATURES. This Agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original. Signatures transmitted by facsimile shall be considered authentic and
legally binding.


     17. SEVERABILITY. Should any term, provision or section hereof be held to
be invalid, such invalidity shall not affect any other provisions or sections
hereof or thereof which can be given effect without such invalid provision or
section, all of which shall remain in full force and effect.


     18. VARIATIONS IN PRONOUNS. All pronouns and any variations thereof refer
to the masculine, feminine or neuter, singular or plural, as the identity of the
person or persons may require.


     19. DESCRIPTIVE HEADINGS. The descriptive headings of the several sections
of this Agreement are inserted for convenience only and do not constitute part
of this Agreement.


     20. ENTIRE AGREEMENT. This Agreement (including all exhibits and schedules
attached hereto) and the collateral agreements and other documents executed in
connection with the consummation of the transactions contemplated herein
represent the entire agreement and understanding of the parties hereto and
supersede all prior and concurrent agreements, understandings, representations
and warranties in regard to the subject matter hereof and are hereby
incorporated by reference herein, regardless of whether expressly so
incorporated elsewhere in this Agreement.


     21. GOVERNING LAW, JURISDICTION, REMEDIES. This Agreement shall be
interpreted and enforced according to the laws of the State of Nevada without
regard to so-called conflict of law provisions. The parties agree that except
for injunctive relief which FTER may seek in another jurisdiction that all
disputes concerning this Agreement and the transactions contemplated herein
shall lay within the exclusive jurisdiction and venue of the state and federal
courts sitting in the County of Clark, Nevada.


     22. AMENDMENTS AND MODIFICATIONS. No amendments, waivers or modifications
hereof shall be made or deemed to have been made unless in writing executed by
the party to be bound thereby.


     23. FURTHER ACTS. It is hereby acknowledged that this Agreement is a
contract legally binding upon the parties hereto. Each party to this Agreement
agrees to do, execute, acknowledge and deliver all such further acts,
assignments, transfers, assurances, instruments and resolutions that may be
reasonably necessary or appropriate to fully effectuate the transactions
contemplated in this Agreement.




     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
the day and year first written above.


Forterus, Inc.
a Nevada corporation




By:/s/ Wade Mezey
   --------------------------------------




ABTTC, Inc. shareholders
 


 
X /s/ Paul Howarth
 Paul Howarth (3,000 ABTTC Shares)
 


 
X /s/ Charles Anderson
 
 Charles Anderson (3,000 ABTTC Shares)
 


 
X /s/ Jerrod Menz
 
 Jerrod Menz (3,000 ABTTC Shares)
 


 
X/s/ Josie Gann
 Josie Gann (1,000 ABTTC Shares)
 


 


EXHIBIT A




Shareholders                                                   ABTCC Shares
------------------------------------------------------------   --------------


Paul
Howarth                                                                   3,000


Charles Anderson                                                          3,000


Jerrod
Menz                                                                   3,000


Josie
Gann                                                                     1,000

 
 

--------------------------------------------------------------------------------

 
